UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-7699


JEFFREY A. PLEASANT,

                Petitioner - Appellant,

          v.

HAROLD W. CLARKE, Director, V.D.O.C.,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.      Robert E. Payne, Senior
District Judge. (3:14-cv-00154-REP-MHL)


Submitted:   March 25, 2015                 Decided:   April 1, 2015


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jeffrey A. Pleasant, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM

     Jeffrey A. Pleasant seeks to appeal the district court’s

order    construing     his    28     U.S.C.   § 2241       (2012)    petition   as    a

successive 28 U.S.C. § 2254 (2012) petition and dismissing it

for lack of jurisdiction.             The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28   U.S.C.     §      2253(c)(1)(A)       (2012).             A     certificate      of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                      28 U.S.C. § 2253(c)(2)

(2012).    When the district court denies relief on the merits, a

prisoner      satisfies       this      standard       by     demonstrating        that

reasonable     jurists        would     find    that    the        district   court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                  When the district court

denies     relief      on     procedural       grounds,       the     prisoner     must

demonstrate     both    that     the    dispositive         procedural    ruling      is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.              Slack, 529 U.S. at 484-85.

     We have independently reviewed the record and conclude that

Pleasant has not made the requisite showing.                         Accordingly, we

deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.                     We dispense with oral

argument because the facts and legal contentions are adequately

                                           2
presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3